Citation Nr: 1104807	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, secondary 
to service-connected cervical and lumbar spine disabilities.  

2.  Entitlement to service connection for a bilateral hand 
disorder.  

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for temporomandibular joint 
disorder.  

5.  Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to May 1989, 
and from October 1994 to July 1995.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran testified at a hearing conducted by the undersigned 
Acting Veterans Law Judge at the RO in June 2010.  A transcript 
of the hearing has been associated with the claims folder.  

As part of a VA Form 21-4138 (JF) received by VA in July 2007, 
the Veteran expressed her disagreement with the denial of service 
connection claims concerning a bilateral hand disorder, 
migraines, temporomandibular joint disorder, and a bilateral eye 
disorder.  These denials had all been addressed as part of the 
September 2006 rating decision.  As will be discussed further, 
under these circumstances, a Statement of the Case (SOC) should 
be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, these issues.  
Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Concerning her claim seeking service connection for fibromyalgia, 
the Veteran essentially argues that this claimed disorder is 
secondary to her service-connected back disorders.  See VA Form 
21-4138 (JF), received in September 2007.  The Board here 
observes that service connection was granted for both lumbar 
strain with disc bulging and cervical strain with degenerative 
disc disease by the RO in September 2006.  She added as part of a 
VA 21-4138, dated in March 2008, that her fibromyalgia began 
after the incurrence of her [in-service] back injuries.  

Review of service medical records on file includes a November 
1988 Report of Medical Examination which includes a diagnosis of 
arthralgias associated with cramps at the age of 16.  The Veteran 
also, as part of an accompanying Report of Medical History, gave 
a history of having had arthritis, rheumatism, or bursitis.  A 
June 21, 1994, health record shows that the Veteran gave a 
history of involvement in a motor vehicle accident (MVA) the 
preceding night.  A service personnel record shows that the 
Veteran at this time was serving on annual training.  She 
complained of neck, back, and chest pain.  A private medical 
record on file dated in June 1994 includes diagnoses of neck and 
back strain and chest contusion.  A July 17, 1995, health record 
includes a notation of the incurrence of a MVA-related whiplash 
injury occurring on July 11, 1995, is also of record.  This 
medical record includes a diagnosis of resolving cervical strain.  
A service personnel record indicates that the Veteran at this 
time was serving on annual training.  

Post-service treatment records include private medical records 
dated in August 1995.  One shows a diagnosis of post-traumatic 
cervical pain.  Another includes a comment concerning a history 
of fibromyalgia.  Of note, a June 2005 opinion provided by a 
private physician, H.G., MD., shows that he opined that the 
Veteran had fibromyalgia which developed after the Veteran's 
involvement in two whiplash-involved MVA's (June 1994 and July 
1995).  He added that as the onset of fibromyalgia was more 
closely related to neck injury than any other, the Veteran's 
fibromyalgia "may be" due to that injury.  


The report of an August 2006 VA spine examination includes 
diagnoses of mild lumbar disc bulge, cervical spasms with minimal 
degenerative disc, and elevated "ESR" (erythrocyte 
sedimentation rate) reflecting a non-specific inflammatory 
process.  

A February 2008 private medical record shows a diagnosis of 
fibromyalgia.

In the course of her June 2010 hearing, the Veteran testified 
that she was currently in receipt of VA primary care treatment.  
See page eight of heating transcript.  VA outpatient treatment 
records have not been associated with the record.  Therefore, the 
RO should seek to obtain and associate with the claims file any 
available VA treatment records.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  See also 38 C.F.R. § 3.159(c)(2) (2010).  

Further, a medical opinion, dated in July 2010, and supplied with 
a waiver of RO initial consideration, shows that a private 
physician, M. J.E. H., indicated that the trauma incurred by the 
Veteran in the course of her 1994 and 1995 in-service MVA's was 
"directly attributable" to the development of the Veteran's 
fibromyalgia.  She added that the "[t]rauma caused 
fibromyalgia."  

Thus, the issue in this case is whether the Veteran's 
fibromyalgia is at least as likely the result of the neck and 
spine injuries incurred in two separate MVA's during active 
service.  While two private doctors, from whom the Veteran 
submitted statements, have essentially related the Veteran's 
fibromyalgia to these in-service injuries, neither statement 
provided explanations or a rationale for their opinions.

In light of this deficiency in the private opinions, the Board 
concludes that remand is warranted so that a medical examination 
may be conducted in this case.  38 C.F.R. § 3.159(c)(4); cf. 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, 
because it is not permissible for VA to undertake additional 
development to obtain evidence against an appellant's case, VA 
must provide an adequate statement of reasons or bases for its 
decision to pursue such development where such development could 
be reasonably construed as obtaining additional evidence for that 
purpose).  In this regard, service connection generally requires 
more than a "remote possibility" or "pure speculation" about a 
connection to service but rather the connection to an event, 
injury, or disease in service should be at least as likely as a 
connection between the claimed disorder and some other cause or 
factor occurring outside of service.  38 C.F.R. § 3.102 (noting 
that reasonable doubt "is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility"); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

As previously noted in the Introduction, in July 2007 the Veteran 
expressed her disagreement with the denial of claims for service 
connection for a bilateral hand disorder, migraines, 
temporomandibular joint disorder, and a bilateral eye disorder.  
These denials had all been addressed as part of the September 
2006 rating decision.  Pursuant to Manlicon, a SOC should be 
issued.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should seek to obtain all 
VA treatment records which pertain to 
treatment afforded the Veteran for 
fibromyalgia.  The Veteran should be 
contacted so she can inform the RO/AMC 
where and when this claimed VA treatment 
(i.e., which facility or facilities) 
occurred.  Any and all records obtained 
should be associated with the claims 
file.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

If VA is unable to secure these records, 
VA must notify the Veteran and (a) 
identify the specific records VA is 
unable to obtain; (b) briefly explain the 
efforts that VA made to obtain those 
records; (c) describe any further action 
to be taken by VA with respect to the 
claim; and (d) notify her that she is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2010).

2.  Thereafter, following the receipt of 
any VA outpatient medical records obtained 
in conjunction with 1. above, the RO/AMC 
should arrange for the Veteran to be 
afforded an appropriate VA examination to 
determine the nature and etiology of any 
fibromyalgia that may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records, to include 
the Veteran's service treatment records, as 
well as all procurable and assembled data, 
to include the above-discussed private 
medical statements/opinions dated in June 
2005 and July 2010, associated with the 
claims file.  Thereafter, and after 
examining the Veteran, the following 
medical questions should be addressed:

a.  Is it at least as likely as not that 
any fibromyalgia disability is due to the 
Veteran's service-connected lumbar and/or 
cervical spine disabilities?

b.  Is it is at least as likely as not that 
any fibromyalgia disability is aggravated 
by the service-connected lumbar and/or 
cervical spine disabilities?

If any fibromyalgia disability is found to 
be aggravated by the service-connected 
lumbar and/or cervical spine disabilities, 
the examiner should, to the extent 
possible, describe the baseline level of 
the fibromyalgia prior to any such 
aggravation by the service-connected lumbar 
and/or cervical spine disabilities.

NOTE: The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. In 
addition, the examiner must explain the 
basis for any and all provided opinions. 
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The Veteran is hereby notified that it 
is her responsibility to report for any VA 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


4.  The RO should ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action is determined to have 
not been undertaken or to have been taken 
in a deficient manner, appropriate 
corrective action must be taken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following completion of all indicated 
development, the RO should then 
readjudicate the instant claim of service 
connection for fibromyalgia, secondary to 
service-connected cervical and lumbar spine 
disabilities, in light of all the evidence 
of record.  If the benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental SOC (SSOC), and the Veteran 
and her representative should be afforded 
time in which to respond thereto.  This 
issue should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

6.  The RO/AMC should issue a SOC for the 
issues of entitlement to service connection 
for a bilateral hand disorder, migraines, 
temporomandibular joint disorder, and a 
bilateral eye disorder.  Only if the 
Veteran perfects an appeal should a claim 
be certified to the Board and any necessary 
development should be conducted.

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the Veteran until she is notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


